     Case 2:20-cv-00267-WBS-CKD Document 21 Filed 12/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL AARON WITKIN,                             No. 2:20-cv-0267 WBS CKD P
12                         Plaintiff,
13            v.                                        ORDER
14    D. WAGNER, et al.,
15                         Defendants.
16

17           Plaintiff has filed a motion for extension of time to file objections to the December 10,

18   2020 findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19           1. Plaintiff’s motion for an extension of time (ECF No. 20) is granted; and

20           2. Plaintiff is granted up to and including January 14, 2021 to file objections.

21   Dated: December 28, 2020
                                                      _____________________________________
22
                                                      CAROLYN K. DELANEY
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26   12/witk0267.36.docx

27

28
